Concurring Opinion
Emmert, J.
I concur in the result that we should deny the prayer of the petitioner to be admitted to practice law in this state. As I understand this record, he has not submitted any written memorial or record which would justify any court in changing its record, nunc pro tunc, after the term in which the judgment was entered. Witte v. State (1950), 228 Ind. 153, 90 N. E. 2d 802.
But I do not believe that an applicant for admission to the bar should have his right prejudiced to practice law if he can establish by satisfactory evidence that he in fact did pass the bar examination. If the State Board is in doubt about his moral character and fitness, it should cause a reexamination to be had on that qualification. Nor do I believe that mere lapse of time of itself shows professional incompetency to engage in the practice. Many eminent practicing lawyers *541might fail the bar examination which they could have easily passed shortly after completing their scholastic training. We have not adopted any rule that once a lawyer has passed the bar examination, he must thereafter engage in the practice or he loses the right by not practicing for a considerable period of time.
It has been my experience on this count that it has been our practice to make an order nunc pro tunc, or in praesenti, admitting lawyers to practice when they submitted written memorials sufficient to justify a court record entry nunc pro tunc.
Note. — Reported in 114 N. E. 2d 768.